Citation Nr: 0922840	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-07 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  Subsequently, the claims file was 
returned to the RO in Boston, Massachusetts.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran's service connected PTSD and chronic low back 
pain prevent the Veteran from obtaining and maintaining 
gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans' Claims (the Court) are applicable to 
this claim.  In this case, because of a full grant of the 
benefit requested, any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Law and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2008)

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b) 

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2008).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).

Factual Background and Analysis

The Veteran's claim for TDIU was received by VA on April 26, 
2005.

A review of the record reveals that the Veteran is presently 
service connected and in receipt of a 70 percent disability 
rating for PTSD; and a 20 percent disability rating for 
chronic low back pain.  When rated in combination, the 
Veteran is rated as 80 percent disabled and has been rated as 
such since July 2006.  Prior to that time, his combined 
rating, since December 2002 was 70 percent.

Thus, the veteran meets the rating criteria outlined above 
for consideration of a total rating under 38 C.F.R. § 
4.16(a), and the determinative issue is whether he is unable 
to secure and follow a substantially gainful occupation 
because of his service-connected disabilities. 

In two VA Forms 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) received in July 2006, 
the Veteran indicated that he is a grade school graduate with 
one year of high school.  It was further noted that the 
Veteran worked as a warehouse supervisor from 1962 to 1984 
and as a hotel bellman from 1985 to 1994, and that he last 
worked full time in January 1995.  

The Board notes that as early as December 1948, a friend of 
the Veteran stated in a notarized document that the Veteran 
could not seem to hold onto a job due to nervousness and that 
he was always disagreeable.  The Board also notes that during 
a May 2004 Board hearing on an increased rating claim for 
PTSD the Veteran did not directly testify about being unable 
to work.  

However, a VA examiner noted during a back examination in 
June 2003 that the Veteran had been retired for the past 10 
years.  In March 2005, a VA social worker and a VA physician 
stated in a memorandum that the Veteran was unable to 
function occupationally.  In June 2005, a physician who 
examined the Veteran for his PTSD as part of a VA fee-basis 
examination noted that the Veteran had significant 
limitations to his ability to function, both socially and 
occupationally, and that he lost his last job as a bellhop 10 
years before because he was mentally incapable, too nervous, 
and had little patience.  In September 2006, a physician who 
examined the Veteran for his PTSD as part of another VA fee-
basis examination noted as part of the Veteran's past medical 
history that he was unable to work due to his back pain and 
PTSD.  

The Board also notes that VA outpatient treatment records 
indicate that the Veteran is treated for other non-service 
connected disorders, including: diabetes mellitus, 
hypertension, anemia, chronic kidney disease, acute 
glomerulonephritis, and gastroesophageal reflux disease.  
However, it has not been indicated by any examiner that any, 
or all of these disorders preclude the Veteran from working.

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  

In the present case, no evidence has been proffered by VA to 
refute the statements of VA physicians who have opined that 
the Veteran is unable to work as a result of his service-
connected disabilities.

Thus, resolving all doubt in the Veteran's favor, it is 
concluded that the Veteran has met the requirements for a 
TDIU since April 26, 2005.  His appeal is granted.


ORDER

Effective April 26, 2005, entitlement to a TDIU is granted, 
subject to the regulations governing the payment of monetary 
benefits.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


